DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiya (US20200217588) in view of Ishibashi (WO2018185824). 
Regarding claim 1, Komiya teaches a condenser (3; Fig. 1-4 & 23), comprising: a fluid inlet in an upper manifold (13); a fluid outlet in a lower manifold (12); multiport tubes (15) extending between the upper and lower manifold, wherein the multiport tubes are provided with a plurality of separate flow channels (18) which are delimited by outer opposite side walls and internal intermediate walls extending between the outer opposite side walls of the tubes, the multiport tubes providing a flow path between the upper manifold and the lower manifold, wherein the multiport tubes define a channel space (see space between pipes 15) between the multiport tubes; and a plurality of cooling plates (16) extending between the upper manifold and the lower manifold, wherein the cooling plates are in thermal contact (via 17) with the multiport tubes to receive a heat load from fluid in the flow channels; wherein the cooling 
Komiya does not teach wherein the outer edges of the cooling plates extend outwardly beyond a periphery of a space defined between the upper manifold and the lower manifold.
Ishibashi teaches (Fig. 1-4) the outer edges (extending portions 30c & 30d) of the cooling plates (fins 30) extend outwardly beyond a periphery of a space defined between the upper manifold (50) and the lower manifold (40), in order to increase the heat exchange area of the fin (¶[0029-0030]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Komiya to include the increased fin length of Ishibashi beyond the manifolds, in order to increase the heat exchange area of the fin (¶[0029-0030]).
Regarding claim 2, Komiya teaches the limitations of claim 1, and Komiya further teaches the condenser has a parallel configuration with cooling plates (16) that have side surfaces in parallel with outer side walls of the multiport tubes (15).
Regarding claim 3, Komiya teaches the limitations of claim 2, and Komiya further teaches the cooling plates (16) have opposite outer edges (162/163) protruding out from the channel space and an intermediate section (161) in the channel space, the cooling plates are attached via the intermediate section (via 17) to an outer side wall of a respective multiport tube.

Regarding claim 7, Komiya teaches the limitations of claim 1, and Komiya further teaches the condenser comprises a natural convection condenser (condenser 3 of Fig. 2-4 & 23 is capable of operating in such a manner).
Regarding claim 8, Komiya teaches the limitations of claim 1, and Komiya further teaches a fan (7) generating an airflow between the cooling plates.
	Regarding claim 9, Komiya teaches the limitations of claim 1, and Komiya further teaches the condenser comprises a natural convection condenser provided by a fan (7)  assisting vertical flow of air upwards between the cooling plates (condenser 3 of Fig. 2-4 & 23 is capable of operating in such a manner).
Regarding claim 10, Komiya teaches the limitations of claim 1, and Komiya further teaches the condenser receives fluid (this is a statement of intended use) from and passes fluid to an evaporator (5) cooling a high current or voltage device, preferably a circuit breaker of a generator (evaporator 5 of Fig. 1 is considered capable of cooling a high current or voltage device). 
The recitation “wherein the condenser receives fluid from and passes fluid to an evaporator cooling a high current or voltage device” is considered a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 
Regarding claim 11, Komiya teaches a condenser (3; Fig. 1-4 & 23), comprising: a first manifold (13); a second manifold (12); multiport tubes (15) extending between the first and second manifolds, wherein the multiport tubes are provided with a plurality of separate flow channels (18) that provide a flow path between the first manifold and the second manifold; and a plurality of cooling plates (16) extending between the first manifold and the second manifold, wherein the cooling plates are in thermal contact (via 17) with the multiport tubes to receive a heat load from fluid in the flow channels.
Regarding claim 12, Komiya teaches the limitations of claim 11, and Komiya further teaches the multiport tubes define a channel space (space between tubes 15) between the multiport tubes, and wherein the cooling plates (16) comprise outer edges (162/163) that protrude out from the channel space and are directed away from the channel space.
Regarding claim 13, Komiya teaches the limitations of claim 11, and Komiya further teaches the condenser has a parallel configuration with cooling plates (16) that have side surfaces in parallel with outer side walls of the multiport tubes (15).
Regarding claim 14, Komiya teaches the limitations of claim 13, and Komiya further teaches the cooling plates (16) have opposite outer edges (162 & 163) protruding out from the channel space and an intermediate section (161) in the channel space, the cooling plates are attached (via 17) via the intermediate section to an outer side wall of a respective multiport tube.
.
Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potier 
 (FR2843448) in view of Wang (CN107726674). 
Regarding claim 11, Potier teaches a condenser (Fig. 1-6, while described primarily as a radiator, it is also disclosed as being capable of being a condenser, see Page 5, line 166), comprising: a first manifold (4, while shown in a horizontal configuration, it may be vertically oriented, see Page 2, line 47); a second manifold (6); multiport tubes (tubes 10) extending between the first and second manifolds (while manifolds 4 and 6 are shown adjacent in Fig. 1, it is disclosed they may be on opposite sides, see Page 3, lines 103-106), wherein the multiport tubes are provided with a plurality of separate flow channels (36) that provide a flow path between the first manifold and the second manifold; and a plurality of cooling plates (32) extending between the first manifold and the second manifold, wherein the cooling plates are in thermal contact with the multiport tubes to receive a heat load from fluid in the flow channels.
Potier does not teach the cooling plates have opposite outer edges which extend outwardly away from the multiport tubes beyond a periphery of a space defined between the upper manifold and the lower manifold.
Wang teaches (Fig. 1-5) the cooling plates (42) have opposite outer edges (see outer edges thereof) which extend outwardly away from the multiport tubes beyond a periphery of a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Potier to include the increased fin length of Wang beyond the manifolds, in order to increase the size of the fin and increase the heat exchange performance (¶[0048-0049]). 
Regarding claim 16, Potier teaches the limitations of claim 11, and Potier further teaches the condenser has a perpendicular configuration with cooling plates (32) that have side surfaces which are perpendicular to the outer side walls (top and bottom walls of tubes 10; Fig. 3) of the multiport tubes.
Claims 1, 5-7, 10, 12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potier (FR2843448) in view of Nanba (JP2010065873) and in view of Wang (CN107726674).
Regarding claim 1, Potier teaches a condenser (Fig. 1-6, while described primarily as a radiator, it is also disclosed as being capable of being a condenser, see Page 5, line 166), comprising: a fluid inlet (19) in an upper manifold (4, while shown in a horizontal configuration, it may be vertically oriented, see Page 2, line 47); a fluid outlet (18, while shown on manifold 4 in Fig. 1, it is disclosed it may be on the manifold 6, see Page 3, lines 103-106) in a lower manifold (6); multiport tubes (tubes 10 with channels 36) extending between the upper and lower manifold, wherein the multiport tubes are provided with a plurality of separate flow channels (36) which are delimited by outer opposite side walls (see top and bottom wall of Fig. 3) and internal intermediate walls (partitions 34) extending between the outer opposite side walls of the tubes, the multiport tubes providing a flow path between the upper manifold and 
Potier does not teach wherein the cooling plates have outer edges which protrude out from the channel space and are directed away from the channel space.
Nanba teaches wherein the cooling plates (top fins 6b and bottom fins 6b spanning tubes 1 via respective base portions 6a; Fig. 5) have outer edges which protrude out from the channel space (space between tubes 1) and are directed away from the channel space, in order to provide a heat exchanger of increased heat exchange capacity, of small size, and low cost (¶[0049-0051]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Potier to include the base and cooling plate configuration of Nanba, in order to provide a heat exchanger of increased heat exchange capacity, of small size, and low cost (¶[0049-0051]).
Potier does not teach the cooling plates have opposite outer edges which extend outwardly away from the multiport tubes beyond a periphery of a space defined between the upper manifold and the lower manifold.
Wang teaches (Fig. 1-5) the cooling plates (42) have opposite outer edges (see outer edges thereof) which extend outwardly away from the multiport tubes beyond a periphery of a space defined between the upper manifold and the lower manifold (upper and lower “headers” – 2), in order to increase the size of the fin and increase the heat exchange performance (¶[0048-0049], see also wherein the header is sized to 20-35 mm and the fin 60-100 mm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Potier to include the increased fin length of Wang beyond the manifolds, in order to increase the size of the fin and increase the heat exchange performance (¶[0048-0049]). 
Regarding claim 5, Potier teaches the limitations of claim 1, and Potier further teaches the condenser has a perpendicular configuration with cooling plates that have side surfaces (surfaces of 32) which are perpendicular to the outer side walls (top and bottom wall so tubes 10; Fig. 3) of the multiport tubes.
Regarding claim 6, Potier teaches the limitations of claim 5, and Nanba further teaches (as modified above) first ones of the plurality of the cooling plates (top fins 6b) having their 
Regarding claim 7, Potier teaches the limitations of claim 1, and Potier further teaches the condenser comprises a natural convection condenser (the heat exchanger of Potier is considered capable of operating in such a manner).  
Regarding claim 10, Potier teaches the limitations of claim 1, and Potier further teaches the condenser receives fluid (this is considered a statement of intended use) from and passes fluid to an evaporator cooling a high current or voltage device, preferably a circuit breaker of a generator.
Regarding claim 12, Potier teaches the limitations of claim 11, and Potier further teaches  the multiport tubes define a channel space (space between tubes 10) between the multiport tubes, and Potier does not teach wherein the cooling plates have outer edges which protrude out from the channel space and are directed away from the channel space.
Nanba teaches wherein the cooling plates (top fins 6b and bottom fins 6b spanning tubes 1 via respective base portions 6a; Fig. 5) have outer edges which protrude out from the channel space (space between tubes 1) and are directed away from the channel space, in order 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Potier to include the base and cooling plate configuration of Nanba, in order to provide a heat exchanger of increased heat exchange capacity, of small size, and low cost (¶[0049-0051]).
Regarding claim 17, Potier teaches the limitations of claim 16, and Potier does not teach   first ones of the plurality of the cooling plates having their outer edges protruding out from the channel space in a first direction have a second inner edge attached to a first base extending along first outer side walls of the multiport tubes, and second ones of the plurality of the cooling plates having their outer edges protruding out from the channel space in a second direction have a second inner edge attached to a second base extending along second outer side walls of the multiport tubes.
Nanba teaches (see Fig. 5) first ones of the plurality of the cooling plates (top fins 6b) having their outer edges protruding out from the channel space (see space between tubes 1) in a first direction have a second inner edge attached to a first base (base portion 6a) extending along first outer side walls (top walls of tubes 1) of the multiport tubes, and second ones of the plurality of the cooling plates (bottom fins 6b) having their outer edges protruding out from the channel space in a second direction have a second inner edge attached to a second base (base portion 6a) extending along second outer side walls (bottom walls of tubes 1) of the multiport tubes, in order to provide a heat exchanger of increased heat exchange capacity, of small size, and low cost (¶[0049-0051]). 

	Regarding claim 18, Potier teaches a condenser (Fig. 1-6, while described primarily as a radiator, it is also disclosed as being capable of being a condenser, see Page 5, line 166), comprising: a first manifold (4); a second manifold (6); multiport tubes (tubes 10)  extending between the first and second manifolds (while manifolds 4 and 6 are shown adjacent in Fig. 1, it is disclosed they may be on opposite sides, see Page 3, lines 103-106), wherein the multiport tubes are provided with a plurality of separate flow channels (36) that provide a flow path between the first manifold and the second manifold; and a first plurality of cooling plates (32) extending away from the multiport tubes.
	Potier does not teach a first base attached to and extending along outer side walls of the multiport tubes on a first side of the multiport tubes; a first plurality of cooling plates extending from the first base away from the multiport tubes.
Nanba teaches a first base (one of base portions 6a; Fig. 5) attached to and extending along outer side walls of the multiport tubes (tubes 1) on a first side (top or bottom thereof) of the multiport tubes; a first plurality of cooling plates (one of fins 6b) extending from the first base away from the multiport tubes, in order to provide a heat exchanger of increased heat exchange capacity, of small size, and low cost (¶[0049-0051]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Potier to include the base and 
Regarding claim 19, Potier teaches the limitations of claim 18, and Nanba (as modified above), further teaches a second base (other of base portions 6a) attached to and extending along outer side walls of the multiport tubes (tubes 1) on a second side (other side thereof) of the multiport tubes opposite the first side; and a second plurality of cooling plates (other of fins 6b) extending from the second base away from the multiport tubes.
Regarding claim 20, Potier teaches the limitations of claim 18, and Nanba (as modified above), further teaches the first plurality of cooling plates (6b) extend in a direction perpendicular to the first base (6a).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763